Citation Nr: 1735782	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-37 612	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for mouth cancer and removal of the glands.

2.  Entitlement to secondary service connection for a left elbow condition.

3.  Entitlement to secondary service connection for dermatitis or eczema.

4. Entitlement to a total rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran underwent a hearing before the undersigned Veterans Law Judge in October 2015. The Board previously remanded this case in January 2016 for further evidentiary development.

The Board notes that the Veteran applied for service connection for left arm arthritis, and the Board phrased the issue that way in its January 2016 remand. Upon remand, and after examining the evidence, the Board is re-characterizing the Veteran's claim and issue more broadly as an entitlement to service connection for a left elbow condition. Moreover, the issue of entitlement to service connection for left arm numbness is no longer on appeal, as the RO granted this issue following the Board's January 2016 remand.

The issues of entitlement to service connection for a skin condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. The competent and probative evidence is against a finding that the Veteran's mouth cancer had its onset in service or is otherwise related to active duty.

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's left elbow condition is etiologically related to the Veteran's service-connected ulnar neuritis.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for mouth cancer are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2. The criteria to establish service connection for a left elbow condition, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law

The Veteran contends that he is entitled to service connection for mouth cancer, a left elbow condition, a skin condition, and TDIU. For the forthcoming reasons, the Board finds service connection is not warranted for mouth cancer, but is warranted for a left arm condition. A remand is required for a skin condition and TDIU.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Mouth Cancer

Concerning the Veteran's mouth cancer, the record reveals the Veteran was diagnosed from mouth cancer in June 1996; the Veteran believes this cancer stems from his exposure to Agent Orange in service. The most likely etiology of the Veteran's mouth cancer is the pertinent question for this appeal.

The relevant facts are as follows:

At the time of his diagnosis, and for the 33 years previous to the diagnosis, the Veteran routinely smoked between one and a half to three cigarette packs a day and consumed three to twelve glasses of alcohol a day.

In March 2012, the Veteran's psychiatrist noted that the Veteran suffered from a throat cancer commonly associated with exposure to Agent Orange.

In February 2016, the Veteran underwent a Compensation and Pension (C&P) examination, in which the examiner confirmed with the Veteran and his medical records that he was diagnosed with mouth cancer in 1996. The examiner noted that the greatest risk factors for developing mouth cancer are, in order, age; use of tobacco products; and use of alcohol products. Similarly, the examiner noted, exposure to Agent Orange elevates an individual's risk for mouth cancer-the examiner believed the Veteran's psychiatrist referred to the elevated risk in believing the Veteran's mouth cancer was associated with exposure to Agent Orange. Weighing the risk factors and medical literature, the examiner concluded that the Veteran's lifetime alcohol consumption and cigarette smoking contributed more greatly to his mouth cancer than did his exposure to Agent Orange and, accordingly, it was less likely than not that the Veteran's mouth cancer was related to the Veteran's time in service.

Applying the Veteran's facts to the law, the Board finds that the record on appeal establishes that his mouth cancer was as least as likely as not related to his exposure to Agent Orange in service.

The Board assigns great weight to the February 2016 VA opinion. In arriving at a negative conclusion, the examiner thoroughly examined the Veteran, reviewed and analyzed the Veteran's history, and assessed all the recent medical literature. In fact, the examiner quoted from the literature to support his conclusion and clearly and cogently explained his reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Aside from the Veteran's contentions, there is no favorable evidence supporting the Veteran's claims. A layperson, such as the Veteran, is competent to report observable symptoms, such as pain or seizures.  However, the question of whether his current conditions are related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning the etiology of mouth cancer, he is not competent to comment on the etiology of his mouth cancer.  The Board understands the Veteran's claims that his exposure to Agent Orange caused his mouth cancer. Unfortunately, the competent evidence from the February 2016 examination report outweighs the unsubstantiated lay reports regarding etiology.

Lastly, the Board notes mouth cancer does not fall under the list of presumptive service connection diseases once exposure to Agent Orange is demonstrated. There is no evidence that respiratory cancer, which does receive the presumption, includes cancer of the mouth.

Accordingly, the Veteran does not fulfill the criteria necessary for service connection, and service connection is denied.

Left Elbow Condition

The Veteran contends that he is entitled to service connection for a left elbow condition. The record reveals that the Veteran suffers from a left elbow condition, related to ulnar neuritis, a service-connected condition. In February 2016, the Veteran underwent a C&P examination in which the examiner confirmed the Veteran's left elbow condition and determined the Veteran's condition was related to his ulnar neuritis. Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.

ORDER

Service connection for mouth cancer is denied.

Service connection for a left elbow condition is granted.


REMAND

The Veteran contends he is entitled to service connection for a skin condition and TDIU. For the following reasons, the Board finds a remand warranted.

Concerning the Veteran's claim for skin condition, the record reveals that the Veteran suffers from a skin condition which has been diagnosed, at various times, as dermatitis, eczema, pruritic rash, seborrheic keratosis, or spongiotic dermatitis. 
In February 2016, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from eczema or dermatitis but not chloaracne. Because the Veteran did not suffer from chloracne, and his skin condition developed only two years previous to the examination, the examiner concluded it was less likely than not that the Veteran's skin condition was related to his exposure to Agent Orange. 

The Board finds this examination inadequate, as (1) the medical records demonstrate the Veteran's skin condition developed far earlier than 2014; and (2) the examiner does not explain the significance of a diagnosis of chloaracne. If the examiner does not provide a rationale explaining why he finds it so significant that the Veteran does not suffer from chloracne, and the Veteran's skin condition may not have developed within one year of service, the Board cannot assess the validity of his conclusion without resorting to medical knowledge; moreover, if the examiner relies upon inaccurate facts in rendering his conclusion, the Board cannot rely upon the opinion. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); see Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premises are not probative). Regarding the Veteran's missing rationale, the Board notes that simply because chloracne enjoys its own presumption, if diagnosed within a year of Agent Orange exposure, it does not automatically mean that other skin conditions could not be associated with exposure or that chloracne developed later than one year following could not be service connected on a non-presumptive basis, if the medical evidence indicates.

With regard to the TDIU claim, the Board notes that the RO declined to adjudicate entitlement to a TDIU in its February 2016 rating decision, finding the issue moot. The Board acknowledges that the Veteran has been assigned a schedular 100 percent rating for his PTSD, and he is therefore not eligible for a TDIU based on his PTSD symptoms.  However, the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already is in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See 38 U.S.C.A. § 1114(s). Here, the Veteran is service-connected for numerous disabilities other than his PTSD, which may result in unemployability regardless of his PTSD symptoms. In light of Bradley, the Board finds that the RO has not yet fulfilled the Board's January 2016 remand instructions and further development is necessary to properly adjudicate the TDIU issue

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's skin condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the skin condition is related to the Veteran's time in service.

In making this determination, the examiner should particularly consider the Veteran's service in Vietnam and possible exposure to Agent Orange. 

2. The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


